

116 HR 5730 IH: National Strategy for Pandemic Influenza Update Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5730IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Larsen of Washington (for himself, Mr. Langevin, and Mr. Carson of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, Foreign Affairs, Intelligence (Permanent Select), and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Homeland Security Council and the National Security Council, in consultation with
			 Federal departments and agencies responsible for biodefense, to update the
			 National Strategy for Pandemic Influenza, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Strategy for Pandemic Influenza Update Act. 2.Updating and implementation of National Strategy for Pandemic Influenza (a)Update of National StrategyNot later than 90 days after the date of the enactment of this Act, the Homeland Security Council of the White House and the National Security Council, in consultation with the heads of appropriate Federal departments and agencies responsible for biodefense, shall update the National Strategy for Pandemic Influenza issued by the Homeland Security Council in November 2005.
 (b)Update of implementation planNot later than 180 days after the update of the 2005 National Strategy for Pandemic Influenza required under subsection (a), the Homeland Security Council and the National Security Council shall update the implementation plan associated with the 2005 National Strategy to implement such updated National Strategy.
			